Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-21-00489-CR

                                    The STATE of Texas,
                                         Appellant

                                               v.

                                     Ruben ELIZONDO,
                                          Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 657461
                           Honorable Melissa Vara, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings consistent
with this court’s opinion.

       SIGNED August 3, 2022.


                                                _____________________________
                                                Rebeca C. Martinez, Chief Justice